Citation Nr: 1451153	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  10-04 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to March 1979, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which declined to reopen a previously denied claim of service connection for bilateral knee disabilities.

In December 2012 the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in March 2013, when the claim was reopened and remanded for further development, to include providing the Veteran a VA examination and opinion.  Such examination was provided in December 2013, and no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's bilateral knee disabilities were caused by his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral knee disabilities have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.  

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

The Veteran seeks service connection for bilateral knee disabilities that he asserts were caused by his twenty years of active duty service, including in particular his more than six years as a drill instructor.  The record shows that the Veteran has diagnosed knee disabilities, including degenerative joint disease and meniscal tears in both knees and chondromalacia patella in the left knee.  He has had a surgical total knee replacement of the right knee and has been advised that one will shortly be necessary for his left knee.  The record does not show any specific injuries in service, nor any complaints or treatment for knee pain during service.  

The evidence regarding whether the Veteran's knee disabilities were caused by his service is contradictory.  His treating physician, Dr. Roman, has offered the opinion that the Veteran's bilateral knee disabilities are related to his combat service in Vietnam and to his duties as a drill instructor.  In contrast, the December 2013 VA examiner felt the disabilities were not due to the Veteran's service or to any service-connected disability, because there was no evidence of treatment in service for knee problems and no reason to believe the Veteran's ankle disability caused the knee problems.  

In weighing this conflicting evidence, the Board finds that consideration must also be given to additional information in the file.  Specifically, the December 2013 VA examiner described the Veteran's knee problems as being the result of "wear and tear disease."  In addition, a different VA examiner, in offering an opinion on a related claim in July 2011, noted that the rigors of physical activity he experienced were over and above the normal daily wear and tear on his joints that would come with regular daily life and aging.  The Veteran's testimony at hearing in December 2012 outlined his drill instructor duties as including forced marches, running, jumping, and other rigorous training, with a new cycle of activity starting every two months when a fresh batch of recruits required instruction.  

After considering all of the evidence set forth above, the Board finds that the evidence regarding the cause of the Veteran's bilateral knee disabilities is at least in equipoise as to a relationship to service.  Specifically, the rigorous duties of drill instructor for six years or more are noted to have resulted in increased wear and tear on other joints in the Veteran's body.  The disabilities in his knees are noted to be due to wear and tear disease.  As such, logic dictates that the rigorous duties would result in increased wear and tear on the Veteran's knees, resulting in the currently diagnosed disabilities of degenerative joint disease and meniscal tears.  As the Veteran is entitled to the benefit of the doubt, service connection is warranted.  38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to service connection for bilateral knee disabilities is granted.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


